t c memo united_states tax_court howard g grider and anna c grider petitioners v commissioner of internal revenue respondent docket no filed date howard g grider pro_se david g hendricks and michael j o'brien for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 for negligence of dollar_figure after concessions ’ the issues for decision are ' petitioners concede that respondent’s adjustments to their continued - - whether petitioners may deduct the amount of repairs expenses they incurred in dollar_figure as petitioners contend or the amount they paid dollar_figure as respondent contends we hold that petitioners may deduct only the amount of repairs expenses that they paid in whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 for we hold that they are references to petitioner are to howard g grider section references are to the internal_revenue_code in effect during the year at issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioners lived in warren arkansas when they filed their petition a petitioner’s logging business petitioner has been in the logging business since from to petitioner reported income from his logging business on the cash_method_of_accounting 1ie he did not ' continued gross_receipts interest_expense and cost_of_goods_sold are correct the parties settled the depreciation issue and agree that computational adjustments will be required for petitioners’ self-employment_tax for - report income until he received it yet he accrued expenses e he deducted expenses when he became liable for them petitioner has about suppliers from whom he buys diesel_fuel truck parts and other items for his business petitioner generally pays his suppliers within days petitioner incurred dollar_figure of repair expenses for logging machinery and equipment in however because he had a dispute with one of his suppliers petitioner paid dollar_figure of that amount in and dollar_figure in b petitioners’ tax returns petitioner prepared petitioners’ tax returns from through the year in issue he had no professional help in preparing the return petitioner reported his logging income for based on forms issued to him petitioner computed his expenses by totaling his cash payments and check stubs for petitioner reported on his schedule c for that he used the cash_method_of_accounting petitioner deducted dollar_figure for repairs and maintenance_expenses in he arrived at this amount by reducing dollar_figure the amount of expenses he thought he had incurred in q4e- by dollar_figure he did so to increase petitioners’ income for social_security purposes petitioners understated gross_receipts on their schedule c by dollar_figure and purchases by dollar_figure petitioners overstated their fuel tax_credit by dollar_figure for opinion a whether respondent properly disallowed petitioners’ deduction of dollar_figure of repairs expenses for the first issue for decision is whether petitioners may deduct more than dollar_figure for repairs expenses for petitioners contend that they may deduct dollar_figure for repairs expenses for petitioners did not report income until they received it but they deducted some expenses before they paid them petitioners contend that this is a proper hybrid method_of_accounting which they have consistently and properly used to compute and report petitioner’s income and expenses from his logging business petitioners also contend that respondent’s determination was an abuse_of_discretion because the cash_method_of_accounting does not clearly reflect petitioner’s income from the logging business we disagree first petitioners did not explain why the cash_method would not clearly reflect their income second petitioners did not use a valid hybrid method_of_accounting petitioner incurred only dollar_figure of repair expenses in - - petitioners improperly reported income on the cash_method and related expenses on an accrual_method see sec_1 l c iv income_tax regs a taxpayer’s method_of_accounting that is plainly contrary to the regulations does not clearly reflect income see 439_us_522 petitioners rely on g_c_m big_number date and g_c_m big_number date for the proposition that use of an accounting_method for years is sufficient to establish a taxpayer’s right to use that method petitioners’ reliance is misplaced neither g_c_m permits a taxpayer to use an improper accounting_method petitioners must deduct business_expenses in the taxable_year in which the expenses are paid see sec_461 sec_1_461-1 income_tax regs petitioners paid dollar_figure of repair expenses in thus they may not deduct those expenses in petitioners contend that respondent improperly changed petitioners’ method_of_accounting from a hybrid method to the cash_method we disagree respondent may change petitioners’ method_of_accounting to another method that in respondent’s opinion clearly reflects income if respondent determines that they used an impermissible accounting_method to report income see sec_446 as discussed above petitioners used an improper hybrid method_of_accounting in and respondent’s -- - determination was not an abuse_of_discretion thus we sustain respondent’s determination that petitioners must report income on the cash_method_of_accounting petitioners cite hospital corp of am v commissioner tcmemo_1996_105 for the proposition that taxpayers may use a hybrid of cash and accrual methods the facts of hospital corp of am v commissioner supra are distinguishable from those in the instant case in that case we held that it was an abuse_of_discretion for respondent to change the taxpayer’s method_of_accounting because the taxpayer’s hybrid method clearly reflected the taxpayer’s income in the instant case however petitioners impermissibly mixed cash and accrual methods_of_accounting in violation of sec_1_446-1 iv a income_tax regs petitioners contend that respondent’s disallowance of the repairs expense for was an abuse_of_discretion because petitioners have consistently used the same method_of_accounting for more than years we disagree respondent is not estopped by petitioners’ prior treatment of petitioner’s logging income and expenses see 41_tc_20 revd and remanded on other issues 341_f2d_683 8th cir - jj - b accuracy-related_penalty under sec_6662 respondent determined and contends that petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 and c for sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment attributable to negligence negligence includes a failure to make a reasonable attempt to comply with the internal_revenue_code or to exercise ordinary and reasonable care in that respect see sec_6662 petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty imposed by sec_6662 see rule a petitioners contend that their underpayment was not due to negligence or intentional and willful disregard of rules or regulations because they have consistently used the same method_of_accounting for more than years they also contend that respondent conceded this addition_to_tax petitioners provided a copy of an unsigned decision document that appears to have been prepared by respondent which states that petitioners are not liable under sec_6662 for we do not consider that document because it is not in evidence we believe that petitioners were negligent petitioners improperly mixed cash and accrual methods_of_accounting they understated gross_receipts on their schedule c by dollar_figure and - - purchases by dollar_figure and overstated their fuel tax_credit by dollar_figure for we conclude that petitioners negligently disregarded the tax laws and that they are liable for the accuracy-related_penalty for negligence under sec_6662 for cc sec_481 petitioners contend that they are entitled to a sec_481 adjustment respondent did not respond to petitioners’ sec_481 argument in posttrial brief we agree that sec_481 applies because respondent’s adjustments sustained herein alter the timing of certain of petitioners’ deductions contrary to petitioners’ traditional treatment of these items therefore the parties shall apply sec_481 in connection with the rule computation decision will be entered under rule
